Citation Nr: 1217207	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-18 122	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for left knee posttraumatic arthritis with instability (claimed as left knee injury) rated noncompensable prior to June 5, 2009 and rated 10 percent thereafter.

2.  Entitlement to a higher initial rating for degenerative joint disease of the left knee with painful motion rated noncompensable prior to June 5, 2009 and rated 10 percent thereafter.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected Meniere's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since June 28, 1995, the Veteran's left knee disability has manifested with post-traumatic arthritis with no more than slight instability and painful motion; without clinical evidence of limited motion including on repetition, ankylosis, or dislocation.

2.  Since June 28, 1995, the Veteran's left knee disability has manifested with posttraumatic arthritis with no more than slight instability, painful motion, findings of extension to 0 degrees and flexion to 110 degrees including on repetition; without clinical evidence of ankylosis or dislocation.

CONCLUSIONS OF LAW

1.  Effective June 28, 1995, the criteria for a 10 percent rating, and no more, for left instability are met, prior to and after June 5, 2009.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257 (2011).

2.  Effective June 28, 1995, the criteria for a 10 percent rating, and no more, for degenerative joint disease of the left knee with painful motion are met, prior to and after June 5, 2009.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5259, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the claim for an increased rating for a left knee disability arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service, private and VA treatment records have been obtained.  He was provided with VA examinations in connection with the present claim.  The Board finds that the findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, although the last VA examination occurred in July 2009, the Veteran has not reported that his left knee disability has worsened since the last examination, nor does the record reflect any worsening since that time.  Thus, a remand is not required solely due to the passage of time since the July 2009 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Further, he declined a hearing related to his present claim.  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

Analysis

By way of history, the Veteran filed a claim for service connection for a left knee disability that was received at VA on June 28, 1995.  The RO denied the claim in an October 1995 rating decision.  Thereafter, the Veteran filed a timely notice of disagreement (NOD), followed by a timely substantive appeal; however, no action was taken on his perfected appeal for many years.  In May 2009, the RO sent the Veteran a letter notifying him that it had just recently become aware of his pending claim for service connection.  In an August 2009 rating decision, the RO granted service connection for left knee posttraumatic arthritis with instability and assigned a noncompensable rating effective June 25, 1995; a 10 percent rating was assigned from July 9, 2009.  In the August 2009 rating decision, the RO also awarded a separate rating of 10 percent for degenerative joint disease of the left knee with painful motion effective from July 9, 2009.  In an August 2010 rating decision, the RO changed the effective date for the grant of service connection for left knee posttraumatic arthritis with instability from June 25, 1995 to June 28, 1995 due to harmless error.  The RO also revised the effective dates for the separate 10 percent ratings for the left knee, from July 9, 2009 to June 5, 2009.  

The Veteran seeks initial compensable ratings for left knee posttraumatic arthritis with instability and degenerative joint disease of the left knee with painful motion prior to June 5, 2009.  He contends that he is entitled to separate compensable ratings since June 1995, when he filed his initial claim for service connection for a left knee disability.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee disabilities are rated under 38 C.F.R. § 5010 and 5257.  Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 (2011).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257 (2011).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DCs 5258 and 5259 (2011).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees and a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, and a 20 percent rating for limitation to 15 degrees.  38 C.F.R. § 4.71a, DC 5261 (2011).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2011).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

Service treatment records reveal that the Veteran twisted his left knee in 1990 while exiting a vehicle.  He was diagnosed with a mediacollateral ligament strain.  He complained of pain, popping, and swelling at the time and was placed on restricted duty, to include use of crutches and not handling or carrying a weapon.  He also completed a course of physical therapy.  Treatment records dated in February 1990 show that his knee pain persisted and he also developed locking with flexion and mild crepitus.  Upon evaluation, the pain was located along the lateral knee.  Range of motion was full; however, there was lateral-collateral tenderness, 1+ Lachman and 1+ Drawer.  The assessment was lateral collateral ligament strain with patellafemoral pain.  He was given a patella knee sleeve and ordered to more physical therapy.  Physical therapy was completed in March 1990 with some improvement noted; but there was still palpable tenderness, even despite pain-free range of motion.  The service records do not reflect objective findings of laxity, instability, or degenerative joint disease on x-ray.  A Report of Medical History completed in January 1992 in preparation for separation shows the Veteran reported having a "trick" or locked knee, and swollen and painful joints.

The Veteran underwent a VA examination in August 1995 in connection with his June 1995 claim for service connection for a left knee disability.  The examination report shows that he reported symptoms of chronic medial anterior and popliteal left knee pain that was aggravated by the weather and excess squatting, standing, and kneeling.  He also reported the knee was mildly stiff with frequent crepitus.  There also was intermittent instability with locking.  On physical examination, there was no swelling or impairment noted.  Range of motion was full without tenderness.  X-rays were normal.  The diagnosis was status post left knee injuries with residual chronic left knee disability.  

In two separate Notices of Disagreement (NODs) submitted in November 1995, the Veteran reported having had a painful left knee since service discharge.  He described being unable to play sports, lift heaving loads, or assist his family with farm duties due to his knee pain.  He also indicated that his knee popped and locked up when walking.  He denied a resolution of his symptoms following the courses of physical therapy in service.  

There are no pertinent treatment records regarding the severity of the left knee disability between the examination of August 1995 and September 2007, when private treatment records show a reinjury of the left knee with subsequent pain.  

The Veteran underwent a VA examination in July 2009, which resulted in the current compensable (10 percent) ratings based on x-ray evidence of degenerative joint disease and objective findings of instability.  At that examination, he reported symptoms of medial-based pain and constant throbbing, giving way, instability, stiffness, weakness, and incoordination.  He reported locking episodes occurred one to three times a month.  Swelling and weekly flare-ups were also noted.  He reported that he could stand for only 15-30 minutes and was unable to walk more than a few yards.  He also reported infrequent use of a cane and knee brace.  On physical examination, his gait was noted to be antalgic.  There was no other evidence of abnormal weight-bearing.  Symptoms present in the left knee were crepitus, pain, tenderness and guarding of movement.  Pain was also present with tension medial collateral ligament.  There was evidence of mild instability, both anterior and posterior with slight laxity, as well as in the medial and lateral collateral ligaments, with slight lateral subluxation.  The Veteran was unable to perform the McMurray test on account of pain.  Range of motion included flexion from 0 to 110 degrees.  There was objective evidence of pain with repetitive motion, but no additional limitation was noted.  The knee joint was not ankylosed.  X-rays revealed mild degenerative joint disease.  The overall diagnoses were left knee posttraumatic arthritis; tear posterior horn, medial meniscus; partial tear anterior cruciate ligament; and chondromalacia, left knee joint.  The Veteran also reported that he was employed fulltime, but his left knee disability had a significant effect on his occupation in that caused pain and limited mobility.  He reported that his teaching position requires considerable walking and standing and he required frequent breaks and had difficulty with stairs.  The effect on his activities of daily living was mild to moderate.  

VA outpatient treatment records that are dated up to June 2011 reflect an intermittent complaint of left knee pain and treatment with steroid injections.

A. Period prior to June 5, 2009

Based on the procedural history and evidence in this case, the Veteran is entitled to two separate 10 percent ratings, and no higher, for his left knee instability and degenerative joint disease with painful motion respectively, since June 28, 1995.  

In reaching this decision, the Board first finds that the record shows that the Veteran has had a painful left knee since he filed his claim for service connection.  While there is no indication of compensable limitation of motion in the knee noted in the record between August 1995 and June 2009, the Veteran has reported a painful left knee during and after service, and including up until the July 2009 VA examination.  This pain reportedly precluded activities such as lifting heavy loads, working on his family farm, and engaging in sports (i.e. functional loss).  The Board finds this report both competent and credible.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  

The Board notes that VA must consider as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40.  Further, 38 C.F.R. § 4.59 states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board finds the Veteran's testimony to be sufficient evidence to establish loss of function due to pain.  A rating of 10 percent is warranted for painful movement of an arthritic joint even if no compensable loss of motion is shown; see VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); see also Burton, 25 Vet. App. 1.  Thus, the Board concludes that the Veteran's left knee pain was productive of a disability picture that approximated slight limitation of function due to pain since he filed his claim for service connection in June 1995.  Accordingly, the criteria for the minimum compensable rating for slight functional loss were met for the entire duration of his appeal that is prior to June 5, 2009 (and pending since June 28, 1995).  The Board finds that the 10 percent rating adequately portrays the Veteran's functional loss due to pain, weakened movement, and excess fatigability in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated.  

There is no evidence that the left knee disability is productive of ankylosis or complete immobility of the knee joint.  Thus, DC 5256 is not applicable.  

Further, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has also been entitled to a separate 10 percent rating for his left knee instability for the entire period that is prior to June 5, 2009.  In reaching this decision, the Board acknowledges that prior to July 2009; the evidence of record did not include objective clinical findings showing instability.  Nonetheless, the Board notes that the Veteran has consistently reported instability in his left knee throughout the duration of his appeal.  Indeed, he reported intermittent instability with locking during the August 1995 VA examination, although this complaint was not clinically confirmed.  He also reported symptoms of locking in his November 1995 NOD.  The Board finds his Veteran's report of instability to both competent and credible.  Thus, the Board concludes that the Veteran's left knee instability approximated the criteria for at least a compensable rating of 10 percent, and no higher, based on slight instability since the grant of service connection.  An even higher rating of 20 percent for moderate instability is not warranted during this period as it is noted that all of the clinical tests were negative for instability.  

As it relates to the ranges of motion, the evidence shows that throughout the appeal the Veteran's left knee disability has been manifested by characteristic pain, but without any limitation of motion noted.  Such clinical findings correlate to limitations of flexion and extension warranting no more than a zero percent evaluation under DC 5260 and DC 5261, respectively.  

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's left knee disability for this period.  There is no evidence that the left knee disability is productive of ankylosis or complete immobility of the knee joint; dislocated semilunar cartilage; removal of semilunar cartilage that is symptomatic; malunion or nonunion of the tibia and fibula, therefore Diagnostic Codes 5256, 5258, 5259, and 5262 are not applicable.  

Due consideration has been given to staged ratings; however, higher evaluations are not warranted for any portion of the time period that is prior to June 5, 2009.  In addition, the Board finds that the current ratings adequately portray the Veteran's slight and subjective instability- and functional loss due to pain, as well as the degree of loss of function due to weakened movement, excess fatigability, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated by the compensable ratings currently assigned.  

B.  Period beginning June 5, 2009

The Board finds that the evidence does not support the assignment of higher ratings for the left knee degenerative joint disease with painful motion and left knee instability for period beginning June 5, 2009.  

As indicated, the Veteran's left knee pain is contemplated under the evaluation for arthritis under DC 5010 based upon X-ray findings of arthritis with a noncompensable level of limitation of motion.  He is not entitled to a rating in excess of 10 percent under DC 5010, as only one joint is involved.  

The Veteran's left knee instability is contemplated under DC 5257 and he is currently in receipt of a 10 percent rating.  The evidence does not support an assignment of a higher rating.  Although the Veteran reported use of a brace and a cane to assist with ambulation at the July 2009 VA examination, the use of such devices is only on an intermittent basis.  The Board notes further that July 2009 VA examiner indicated that the pertinent clinical tests showed only mild instability.  The VA outpatient treatment records are negative for any clinical findings of moderate or severe subluxation or give-way of the knee and the Veteran has not reported any episodes of falling or imbalance due to his left knee instability.  Therefore, a higher rating for instability is not warranted as moderate instability has not been shown.  

As it relates to the ranges of motion, the evidence shows that throughout this appeal period, the Veteran's knee disability has been manifested by characteristic pain, and some limitation of motion, with extension and flexion of the knee from 0 to no more than 110 degrees at the July 2009 VA examination.  The July 2009 examination report indicated that pain was present, but there was no additional loss of motion or function, including after repetitive movement.  Such clinical findings correlate to limitations of flexion and extension warranting no more than a zero percent evaluation under DC 5260 and DC 5261, even with consideration of pain, weakness, fatigue, and flare-ups of symptoms.  Thus, separate compensable ratings for limitation of flexion and/or limitation of extension are not warranted for any period of time during this appeal even with consideration of the DeLuca precepts.  However, the Veteran's current 10 percent rating adequately reflects consideration of the Veteran's functional loss due to pain, weakened movement, and excess fatigability in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated.  

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's left knee disability for this period.  There is no evidence that the left knee disability is productive of ankylosis or complete immobility of the knee joint; dislocated semilunar cartilage; removal of semilunar cartilage that is symptomatic; malunion or nonunion of the tibia and fibula, therefore Diagnostic Codes 5256, 5258, 5259, and 5262 are not applicable.  

Due consideration has been given to staged ratings; however, higher evaluations are not warranted for any portion of the time period beginning June 5, 2009.  In addition, the Board finds that the current ratings adequately portray the Veteran's slight and subjective instability- and functional loss due to pain, as well as the degree of loss of function due to weakened movement, excess fatigability, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated by the compensable ratings currently assigned.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's left knee disability, which include pain, limited motion, weakness, and instability.  The rating criteria are therefore adequate to evaluate the left knee disability and referral for consideration of an extraschedular rating is not warranted. 

Finally, the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual.  In this case, the Veteran has not claimed that his service-connected left knee disability prevents him from working, and he has been employed on a full-time basis throughout the entire appeal.  Thus, a claim for TDIU has not been raised in this instance. 

Effective date of service connection for payment of VA compensation

Finally, in his statements, the Veteran appears to take issue with the RO's change in effective date of service connection for left knee disability and maintains that there is prejudice to amending the effective date to June 28, 1995, from June 25, 1995.  The Board notes, however, that the Veteran is not prejudiced because payment of monetary benefits based may not be made for any period prior to the first day of the calendar month following the month in which the award became effective, i.e., July 1, 1995.  Thus, whether it is June 25, 1995, or June 28, 1995, does not impact the Veteran's receipt of these benefits because in either case the payment date for VA compensation purposes is July 1, 1995.  See 38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2011).  


ORDER

Effective June 28, 1995, a 10 percent rating, and no higher, for left knee posttraumatic arthritis with instability is granted subject to the law and regulations governing payment of monetary benefits. 

Effective June 28, 1995, a 10 percent rating, and no higher, for degenerative joint disease of the left knee with painful motion is granted subject to the law and regulations governing payment of monetary benefits. 


REMAND

The Veteran seeks service connection for hypertension.  

On various submissions sent to VA in support of his appeal, the Veteran has argued that his hypertension is aggravated by his service-connected Meniere's disease; however, this contention has not been adequately addressed.  (See the Veteran's November 1995 Notice of Disagreement, April 2009 VA application for benefits, and May 2009 Statement).  The Veteran was afforded a VA examination in August 1995 during which time a VA examiner diagnosed intermittent vascular hypertension since 1988 (by history) without current clinical evidence of hypertension.  The examiner did not provide an opinion as to whether the Veteran's hypertension was causally related to service or whether it was caused and/or aggravated by a service-connected disability.  When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  There is no other pertinent medical opinion addressing this theory of entitlement.  For this reason, a new examination with opinion and supporting rationale is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice on how to establish secondary service connection for his claimed hypertension disability.

2.  Take appropriate steps to contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claim being remanded.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already of record.

3.  Then notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his hypertension, to include its relation to his service-connected Meniere's disease.

4.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims folder must be provided for the examiner's review in conjunction with the examination and that review should be indicated in the examination report.  The examiner is requested to review all pertinent records in the claims file.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current hypertension disability was caused and/or aggravated by (permanently worsened as a result of) his service-connected Meniere's disease.  

The examiner must provide a rationale for any opinion expressed.  In that regard, the examiner is advised that the Veteran has reported his high blood pressure problems worsen as the severity of his Meniere's worsen.  The opinion must take his report into account.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  Then readjudicate the claim on appeal.  If any benefit sought on appeal is not granted, the RO should furnish the Veteran with a supplemental statement of the case on all issues in appellate status, and he and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


